Citation Nr: 1042456	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-29 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a right knee disability, 
claimed as secondary to the service-connected left knee 
disability.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to 
September 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Officer (RO) in Pittsburgh, 
Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge 
in a hearing at the RO in September 2009.  A transcript of that 
hearing is associated with the file.

In November 2009 the Board remanded the case to the Originating 
Agency for further development.  The file has now been returned 
to the Board for further appellate action.


FINDING OF FACT

The Veteran has osteoarthritis of the right knee that was not 
present until more than one year following the Veteran's 
discharge from service and is not etiologically related to active 
service or to the service-connected left knee disability.


CONCLUSION OF LAW

Disability of the right knee was not incurred in or aggravated by 
active duty, its incurrence or aggravation during such service 
may not be presumed, and such disorder is not proximately due to 
or the result service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.310 (2006); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a right 
knee disorder.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law and 
regulations and their application to the facts and evidence.

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and 
the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran in this case was provided adequate VCAA, to include 
notice with respect to the disability-rating and effective-date 
elements, by letter sent in October 2006, well prior to issuance 
of the February 2007 rating decision on appeal.

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claim.  The Veteran's service 
treatment records (STRs) are associated with the record, and 
post-service treatment records have been obtained from those VA 
and non-VA providers identified by the Veteran as having relevant 
records.  In addition, the Veteran has been afforded an 
appropriate VA medical examination.  The Veteran has not 
identified any other evidence that could be obtained to 
substantiate the claim, and the Board is also unaware of any such 
evidence.  

Accordingly, the Board will address the merits of the claim.

General Legal Principles

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests arthritis to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability that is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006.  The amendments to this section are 
not liberalizing.  Therefore, the Board will apply the former 
version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

STRs show complaints in October 1973 of pain and constant 
"giving out" of both knees for the past four years.  Knee 
examination showed subpatellar pain without effusion, bilateral 
crepitus, and stable ligaments; the clinical impression was 
chondromalacia.  Thereafter, there is no entry pertaining to the 
right knee, but he returned to clinic three weeks later 
complaining of left knee problems, and was eventually diagnosed 
with osteochondritis dessicans of the left knee.  In May 1974 he 
had surgery on the left knee to repair a loose body, but had 
continual problems with the left knee and was reclassified to 
another military occupational specialty (MOS) due to left knee 
problems.  In a self-reported Report of Medical History, dated in 
August 1976 in conjunction with his discharge physical, the 
Veteran stated he had no bad physical problems other than his 
left knee.  The corresponding Report of Medical Examination notes 
defect for osteochondritis of the left knee but notes no disorder 
of the right knee.

The Veteran had a VA physical examination in February 1977 that 
noted postoperative left knee; the examination report is silent 
in regard to any current right knee disorder. 

The file contains a November 2000 treatment report from 
Pittsburgh Bone and Joint Surgeons recording a long history of 
problems in both knees, reportedly stemming from the 1960s and 
1970s.  The left knee was most symptomatic.  The physician noted 
a history of left knee surgery in 1974 (in service) and right 
knee surgery in 1988 (12 years after discharge from service).  
Both knees were noted to have gross deformity with varus of at 
least 20 degrees bilaterally, and X-rays showed apparent severe 
osteoarthritis with complete obliteration of the medial joint 
space, as well as osteophytosis and signs of patellofemoral and 
compartment disease and subchondral sclerosis.

Thereafter, the Veteran had VA rating examinations of the left 
knee in February 2001 and February 2003; the examination reports 
are silent in regard to the right knee.

The Veteran filed a claim for service connection for right knee 
disorder in June 2006.

The Veteran had a VA examination of both knees in October 2006 in 
which he reported left knee injury in service; he was told at 
that time that he could expect to develop problems in the right 
knee over time.  He reported surgery on the right knee in 1988.  
The examiner performed a clinical examination and noted 
observations in detail, including X-ray findings.  The clinical 
diagnosis was severe arthritis of the medial compartments of both 
knees with marked genu varus deformities.  The examiner provided 
no opinion regarding the etiology of the disorder.

VA outpatient treatment notes in July 2006 and January 2007 show 
a clinical impression of osteochondritis dessicans (OCD) of both 
knees.  There is no clinical opinion regarding a causal 
relationship between the knee disorders, but of interest is that 
the Veteran reported his brother had the same bilateral knee 
disorder.

The February 2007 rating decision on appeal granted service 
connection for the left knee but denied service connection for 
the right knee on a direct basis.  The Veteran asserted in his 
Notice of Disagreement (NOD), received in March 2007, that 
service connection was warranted on a secondary basis.  
Thereafter, the RO issued a Statement of the Case (SOC) in 
September 2007 that continued the denial of service connection on 
a direct basis and on a secondary basis.  

The Veteran had a VA medical examination of the joints in 
September 2007, focusing on the service-connected left knee for 
evaluation purposes.  The examination report is silent in regard 
to the right knee.

A VA outpatient treatment note dated in November 2009 shows the 
Veteran presented with complaint of bilateral knee pain of many 
years' duration.  The Veteran was significantly bowlegged, with 
varus deformity on the left and right.  X-rays showed dramatic 
medial disease with significant varus and some patellofemoral 
disease bilaterally.  The clinical assessment was end-stage 
bilateral knee degenerative joint disease (DJD) with traumatic 
varus alignment.
 
The Veteran had a VA examination in February 2010 specifically to 
determine the etiology of the claimed right knee disorder.  The 
examiner, a physician, reviewed the claims file and radiographs 
prior to issuing his report.  The Veteran reported that his right 
knee became really bad in 2006.  The examiner recorded the 
Veteran's subjective symptoms and reported history in detail, and 
also recorded in detail the clinical observations made during 
examination.  X-rays of the right knee showed end-stage 
osteoarthritis.  The examiner stated a diagnosis of end-stage 
osteoarthritis of the right knee that had begun as OCD and 
progressed to degenerative arthritis.  

The examiner stated an opinion that the left knee arthritis 
clearly did not cause the right knee arthritis, because medically 
a knee problem could potentially cause a hip or back problem but 
not a contralateral knee problem.  Also, the Veteran did not have 
OCD of the right knee, but rather osteoarthritis; even if the 
Veteran did have OCD of the right knee, it would not be related 
to the left knee because OCD is a defect in the articular 
cartilage that is a systemic problem usually related to trauma, 
but OCD in one knee does not predispose a person to OCD in the 
other knee.  The examiner concluded with as much medical 
certainty as possible that the right knee disorder is a separate 
entity not caused or worsened by the service-connected left knee 
disability.

Based on the evidence above, the Board finds the Veteran's 
claimed right knee disorder is not related to active service or 
to a service-connected disability.

Direct service connection must be denied because STRs document 
only one episode of complaint of a problem with the right knee 
during service; for the rest of service there is no indication of 
a right knee problem, and the Veteran himself cited only a left 
knee problem at the time of his discharge from service.  There is 
no medical opinion relating the right knee disorder to any trauma 
during service, nor has the Veteran cited any such trauma.

The Veteran does not now assert he had a chronic right knee 
disorder during service with continuous symptoms since service, 
and the evidence does not show that osteoarthritis of the right 
knee became manifest to any degree within the first year after 
discharge from service.  Accordingly, service connection for 
chronic disorder is not warranted under either 38 C.F.R. § 3.303 
or 3.309(a).   

In regard to secondary service connection, the VA examiner's 
report represents competent and uncontroverted medical opinion 
stating the service-connected left knee disability did not cause 
or aggravate the claimed right knee disorder.  The findings of a 
physician are medical conclusions that the Board cannot ignore or 
disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).    

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, 
in addition to the medical evidence above the Board has carefully 
considered the lay evidence offered by the Veteran as set forth 
below. 

In his NOD, in his substantive appeal, in a Statement in Support 
of Claim submitted in April 2009 and in his September 2009 
testimony before the Board, the Veteran advanced essentially the 
same arguments.  He stated he was told during service that his 
right knee would eventually be the same as his left, and that he 
understood that compensation would be granted when a service-
connected disease spread to another part of the body.  He also 
stated an opinion that he had overused the right knee in 
compensation for the left knee impediment.  

The Veteran's assertion that he was told during service his right 
knee would eventually be the same as his left represents hearsay 
evidence (a layperson's account of a previous statement by a 
medical professional).  Hearsay medical evidence does not 
constitute competent medical evidence.  Robinette v. Brown, 8 
Vet. App. 69 (1995); Warren v. Brown, 6 Vet. App. 4 (1993).  
("What a physician said, and the layman's account of what he 
purportedly said, filtered through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
medical evidence."  Robinette, 8 Vet. App. at 77 (1995)).

In regard to the Veteran's assertions that his service-connected 
left knee disease "spread" to his right knee, and that his 
right knee disorder is caused by compensatory overuse due to the 
left knee problem, such opinions are specifically refuted by the 
VA examiner.  The Board notes in that regard that a layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is not 
considered capable of opining, however sincerely, in regard to 
causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 
187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 
1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Rather, it is the province of trained 
health care professionals to enter conclusions that require 
medical expertise, such as opinions as to diagnosis and medical 
causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this 
case the competent medical opinion of record clearly refutes the 
Veteran's opinion, which is not competent.

Accordingly, the Board must conclude that the preponderance of 
the evidence is against this claim.

 
ORDER

Service connection for a right knee disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


